DETAILED ACTION

Claim Status
Claims 1-8 is/are pending.
Claims 1-8 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  	Claims 1, 5 are vague and indefinite because it is unclear whether the phrase “a heat-sealable temperature of the heat-sealable polyester film is between 100 ºC and 230 ºC” refers to: (i) a single temperature point (e.g., a minimum seal temperature, etc.); or (ii) a temperature range for heat-sealing.
 	Claims 2, 6 are vague and indefinite because there is insufficient antecedent basis for the phrase “the predetermined intrinsic viscosity of the heat-sealable polyester film” because the term “predetermined intrinsic viscosity” is previously associated with the “heat-seal layer”, not the heat-sealable polyester film as a whole.
 	Claims 2, 6 are vague and indefinite because it is unclear whether the recited “predetermined intrinsic viscosity” is required for the “heat-seal layer” only or for the “heat-sealable polyester film” as a whole (which includes the base layer and the heat-seal layer).
 	Claims 4, 8 are vague and indefinite because “any of claims” is inconsistent with the listing of a single claim number.
	Claims 4, 8 are vague and indefinite because it is unclear which surface of the polyester film (base layer? heat-seal layer? either surface?) is required to have the recited surface roughness.
	Claims 4, 8 are vague and indefinite because it is unclear which surface of the polyester film (base layer? heat-seal layer? either surface?) is required to have the recited dynamic friction coefficient.
	Claims 4, 8 are vague and indefinite because it is unclear which pair of surfaces of the polyester film (heat-seal layer to base layer? heat-seal layer to heat-seal layer?) is required to have the recited heat-seal strength.
 	Claims 3, 7 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-15 of copending Application No. 17/201,204 (YANG ET AL) (US 2022/0017769),
in view of KIMURA ET AL (US 8,972,445),
 	and in view of PUTHANPARAMBIL (US 2019/0337274).
Copending Application No. 17/201,204 claims a heat-sealable polyester film comprising:
• a heat-sealable comprising a mixture of:
(i) a physically regenerated polyester resin;
(ii) a chemically regenerated polyester resin; 
(iii) polybutylene terephthalate (corresponding to the recited “modifier”); 

• a base layer B;

wherein the heat-sealable polyester film has a heat-sealing temperature of 120 ºC to 230 ºC.  However, the copending Application does not claim intrinsic viscosities of polyester resins.
	KIMURA ET AL ‘445 discloses that it is well known in the art to use polyester resins to use polyester resins with preferred intrinsic viscosities of 0.55-1.1 dl/g to form the heat-sealing layer and base layer of a heat-sealable polyester film. (line 27-38, col. 8; etc.)
 	PUTHANPARAMBIL ‘274 discloses that it is well known in the art to use heat-sealable layers with intrinsic viscosities of 0.4-1.1 dl/g (preferably 0.5-1.0 dl/g) to form heat-sealable polyester films.  (paragraph 0042, etc.)
 	Regarding claims 1-2, 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the compositions for heat-sealable layer claimed in copending Application No. 17/201,204 (e.g., by using regenerated polyester resins and other polyester resins with typical intrinsic viscosities of 0.55-1.1 dl/g as suggested by KIMURA ET AL ‘445) to have intrinsic viscosity ranges comparable to intrinsic viscosities known to be used for heat-sealable polyester films (e.g., 0.5 dl/g or more, as suggested in PUTHANPARAMBIL ‘274).
 	Further regarding claims 1, 5, one of ordinary skill in the art would have selected the intrinsic viscosities of the chemically regenerated and physically regenerated polyesters incorporated into the heat-sealable layer claimed in copending Application No. 17/201,204 based on commercial availability, material cost, and the overall intrinsic viscosity desired for the heat-sealable layer. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• MURSCHALL ET AL (US 2002/0150751)
		or
 	• MURSCHALL ET AL (US 2003/0099846),
	in view of KUDO ET AL (US 2022/0314589).
 	MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 disclose heat-sealable polyester films comprising:
• a sealable outer layer A comprising a polyethylene terephthalate (PET) copolyester comprising 15-40 mol% ethylene isophthalate units (corresponding to the recited “modifier”); 

• a base layer B.

The film has: (1) a haze of 4% or less; (2) a heat-sealable layer A with a surface roughness Ra of less than 30 nm and another surface layer C with a surface roughness of 40-100 nm; (3) a surface layer C with a sliding (i.e., dynamic) coefficient of friction of less than 0.5; (4) a heat-sealable layer A with a seal strength of more than 1.3 N/15 mm (e.g., 2-3.3 N/15 mm); (5) a heat-sealable layer A with a seal initiation temperature of 110 ºC or less.  An illustrative, non-limiting example of the polyester resin used to form the heat-sealable layer A has a standard viscosity of 800 (which converts to an intrinsic viscosity of about 0.654 dl/g).  (MURSCHALL ET AL ‘751, entire document, e.g., Table 1; paragraph 0013, 0018, etc.) (see corresponding portions of MURSCHALL ET AL ‘846) However, the references do not specifically discuss the use of regenerated polyester resins in the heat-sealable layer.
	KUDO ET AL ‘589 discloses that it is well known in the art to incorporate regenerated polyester resin into heat sealant layers in order to reduce environmental load, wherein the regenerated polyester resin (e.g., ethylene-terephthalate-based polyesters, etc.) can be chemically recycled polyester resins and mechanically recycled polyester resins. (paragraph 0069, etc.)
 	Regarding claims 1-8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate minor amounts of chemically regenerated and/or physically regenerated polyesters (as suggested by KUDO ET AL ‘589) into the sealable outer layer A of MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 in order to reduce the environmental load (e.g., by reducing usage of petroleum feedstocks; reducing the amount of plastics going to landfills; etc.).
 	Further regarding claims 1, 5, one of ordinary skill in the art would have selected the intrinsic viscosities of the chemically regenerated and/or physically regenerated polyesters incorporated into the sealable outer layer A of MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 based on commercial availability, material cost, and the overall intrinsic viscosity desired for the sealable outer layer A.
 	Regarding claim 3, 7, one of ordinary skill in the art would have selected the storage modulus of the MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 films in order to obtain the flexibility and/or elasticity for specific applications (e.g., packaging, wrapping, etc.).
 	Regarding claims 4, 8, MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 do not require the use of polyesters derived from biomass-derived ethylene glycol.

Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• MURSCHALL ET AL (US 2002/0150751) or • MURSCHALL ET AL (US 2003/0099846), in view of KUDO ET AL (US 2022/0314589),
		as applied to claims 1, 5 above,
 	and further in view of KIMURA ET AL (US 8,972,445),
 	and further in view of PUTHANPARAMBIL (US 2019/0337274).
 	KIMURA ET AL ‘445 discloses that it is well known in the art to use polyester resins to use polyester resins with preferred intrinsic viscosities of 0.55-1.1 dl/g to form the heat-sealing layer and base layer of a heat-sealable polyester film. (line 27-38, col. 8; etc.)
 	PUTHANPARAMBIL ‘274 discloses that it is well known in the art to use heat-sealable layers with intrinsic viscosities of 0.4-1.1 dl/g (preferably 0.5-1.0 dl/g) to form heat-sealable polyester films.  (paragraph 0042, etc.)
 	Regarding claims 2, 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the compositions for sealable outer layer A of MURSCHALL ET AL ‘751 and MURSCHALL ET AL ‘846 (e.g., by utilizing polyester resins with typical intrinsic viscosities of 0.55-1.1 dl/g as suggested by KIMURA ET AL ‘445) to have intrinsic viscosity ranges comparable to intrinsic viscosities  known to be used for heat-sealable polyester films (e.g., 0.5 dl/g or more, as suggested in PUTHANPARAMBIL ‘274).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	BERRY ET AL (US 2010/0068355) and MURGA ET AL (US 10,639,873) disclose heat-sealable polyester films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 17, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787